     Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.250 Page 1 of 10




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    RICHARD CHAD RANDALL,
                                                                          MEMORANDUM DECISION
                              Plaintiff,                                     & ORDER TO CURE
                                                                           DEFICIENT COMPLAINT
    v.

    STATE OF UTAH et al.,                                                      Case No. 4:19-CV-38-DN
                              Defendants.                                     District Judge David Nuffer



         Plaintiff, Richard Chad Randall, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2020), 1 in forma pauperis, see 28 id. § 1915. Having now screened the Complaint, (ECF

No. 3), under its statutory review function, 2 the Court orders Plaintiff to file an amended

complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                              (1) is frivolous, malicious, or fails to state a claim upon which relief
                         may be granted; or
                              (2) seeks monetary relief from a defendant who is immune from such
                         relief.
28 U.S.C.S. § 1915A (2020).
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.251 Page 2 of 10




                               COMPLAINT’S DEFICIENCIES

Complaint:

(a) is not on Court-required form complaint.

(b) is inappropriately broad, discussing general damage to inmate population--not just specific
damage to Plaintiff as is proper--and containing philosophical and legal analyses that have no
place in initial pleading.

(c) does not affirmatively link Defendants to civil-rights violations (see below).

(d) names State of Utah as defendant, violating governmental-immunity principles (see below).

(e) possibly inappropriately alleges constitutional right to grievance process. Boyd v. Werholtz,
443 F. App’x 331, 332 (10th Cir. 2011) (unpublished) (“[T]here is no independent constitutional
right to state administrative grievance procedures. Nor does the state’s voluntary provision of
administrative grievance process create a liberty interest in that process.”).

(f) inappropriately alleges civil-rights violations on basis of denied grievances.

(g) does not appear to recognize Defendants’ failure to follow their own promises or jail policy
(e.g., regarding grievances) does not necessarily equal federal constitutional violation.

(h) appears to inappropriately allege civil-rights violations on respondeat-superior theory (e.g.,
Defendants Gehrke and Nelson).

(i) possibly alleges “random and unauthorized deprivation of property under color of state law,”
without considering such claim “does not give rise to a § 1983 claim if there is an adequate state
post-deprivation remedy.” See Frazier v Flores, No. 13-1535, 2014 U.S. App. LEXIS 12936, at
*4 (10th Cir. July 9, 2014) (unpublished) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)).

(j) appears to be supplemented piecemeal with potential claims and defendants documents filed
after Complaint, which claims and defendants should be included in amended complaint, if filed,
and will not be treated further by Court unless properly included.

(k) needs clarity as to unnecessary-rigor cause of action under Utah Constitution (see below).

(l) needs clarification regarding First Amendment cause of action (see below.)

(m) needs clarification regarding cause of action under Religious Land Use and Institutionalized
Persons Act (RLUIPA), 42 U.S.C.S. §§ 2000cc to 2000cc-5 (2020) (see below).




                                                                                                     2
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.252 Page 3 of 10




(n) has claims apparently related to current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132




                                                                                                     3
    Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.253 Page 4 of 10




F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

         (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

         (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,




3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                       (1) Amending as a Matter of Course. A party may amend its pleading once
                       as a matter of course within:
                            (A) 21 days after serving it, or
                            (B) if the pleading is one to which a responsive pleading is required, 21
                       days after service of a responsive pleading or 21 days after service of a
                       motion under Rule 12(b), (e), or (f), whichever is earlier.
                       (2) Other Amendments. In all other cases, a party may amend its pleadings
                       only with the opposing party’s written consent or the court’s leave. The
                       court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                        4
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.254 Page 5 of 10




565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district


                                                                                                       5
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.255 Page 6 of 10




               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                          • State Immunity

       The Eleventh Amendment prevents "suits against a state unless it has waived its

immunity or consented to suit, or if Congress has validly abrogated the state's immunity." Ray v.

McGill, No. CIV-06-0334-HE, 2006 U.S. Dist. LEXIS 51632, at *8 (W.D. Okla. July 26, 2006)

(unpublished) (citing Lujan v. Regents of Univ. of Cal., 60 F.3d 1511, 1522 (10th Cir. 1995);

Eastwood v. Dep't of Corrs., 846 F.2d 627, 631 (10th Cir. 1988)). Plaintiff asserts no basis for

determining that the State has waived its immunity or that it has been abrogated by Congress.

Because any claims against the State appear to be precluded by Eleventh Amendment immunity,

the Court believes it has no subject-matter jurisdiction to consider them. See id. at *9.

                                        • Unnecessary Rigor

               Article I, § 9 of the Utah Constitution states in part, "[p]ersons
               arrested or imprisoned shall not be treated with unnecessary rigor."
               Although this clause "closely approximates the language of
               the Eighth Amendment," it has no federal counterpart. Dexter v.
               Bosko, 2008 UT 29, 184 P.3d 592, 595. The Utah Supreme Court
               has had "few opportunities to interpret or apply the unnecessary
               rigor." Id. Nonetheless, the Utah Supreme Court has held that the


                                                                                                       6
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.256 Page 7 of 10




              unnecessary rigor clause "'protects [prisoners and arrestees] against
              unnecessary abuse . . . that is 'needlessly harsh, degrading or
              dehumanizing.'" Id. at 595 (quoting Bott v. Deland, 922 P.2d 732,
              737 (Utah 1996)). To state a claim for a violation of the
              unnecessary rigor clause, the violation "'must arise from 'treatment
              that is clearly excessive or deficient and unjustified, not merely the
              frustrations, inconveniences, and irritations that are common to
              prison life.'" Id. at 597 (quoting Bott, 922 P.2d at 741). When the
              claim of unnecessary rigor arises from an injury, a constitutional
              violation is made out only when the act complained of presented a
              substantial risk of serious injury for which there was no reasonable
              justification at the time. Id. (quoting Bott, 922 P.2d at 741). The
              conduct at issue, moreover, "must be more than negligent to be
              actionable." Id.
                  In addition to these requirements, a plaintiff must also establish
              three elements to support an unnecessary rigor claim: (1) "A
              flagrant violation of his or her constitutional rights;" (2) "Existing
              remedies do not redress his or her injuries;" and, (3) "Equitable
              relief, such as an injunction, was and is wholly inadequate to
              protect the plaintiff's rights or redress his or her injuries." Id. at
              597-98 (quoting Spackman v. Bd. of Educ., 2000 UT 87, 16 P.3d
              533, 538-39 (Utah 2000)).
                  . . . [However, Plaintiff’s] § 1983 claims likely serve as
              existing remedies that redress his injuries[, mooting the need to
              also bring an unnecessary rigor claim].”

Asay v. Daggett County, No. 2:18-CV-422, 2019 U.S. Dist. LEXIS 5794, at *18-

20 (D. Utah Jan. 11, 2019).

                                   • RLUIPA

                  To proceed with a RLUIPA claim, a plaintiff must demonstrate
              that "he wishes to engage in (1) a religious exercise (2) motivated
              by a sincerely held belief, which exercise (3) is subject to a
              substantial burden imposed by the government.” Abdulhaseeb v.
              Calbone, 600 F.3d 1301, 1312 (10th Cir. 2010). Once the plaintiff
              shows a substantial burden, the government must demonstrate that
              the burden "results from a compelling governmental interest and
              that the government has employed the least restrictive means of
              accomplishing its interest." Id. at 1318 (internal quotation marks
              omitted); see also 42 U.S.C. § 2000cc-1(a).
                  ....



                                                                                       7
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.257 Page 8 of 10




                  At a minimum, a government substantially burdens a religious
              exercise when it (1) "requires participation in an activity prohibited
              by a sincerely held religious belief," (2) "prevents participation in
              conduct motivated by a sincerely held religious belief," or (3)
              "places substantial pressure on an adherent either not to engage in
              conduct motivated by a sincerely held religious belief or to engage
              in conduct contrary to a sincerely held
              religious belief." Abdulhaseeb, 600 F.3d at 1315.

Tenison v. Byrd, 826 F. App’x 682, 689-90 (10th Cir. 2020) (unpublished).

                             • First Amendment Cause of Action

                  It is well-settled that "[i]nmates . . . retain protections afforded
              by the First Amendment, including its directive that no law shall
              prohibit the free exercise of religion." O'Lone v. Estate of
              Shabazz, 482 U.S. 342, 348 (1987). Yet such protections are not
              without reasonable limitations. The Supreme Court has cautioned
              that prison inmates are also subject to the "necessary withdrawal or
              limitation of many privileges and rights, a retraction justified by
              the considerations underlying our penal system." Id. Accordingly,
              the Court has held that "a prison regulation imping[ing] on
              inmates’ constitutional rights . . . is valid if it is reasonably related
              to legitimate penological interests." Id. at 349.
                  Thus, in order to allege a constitutional violation based on a
              free exercise claim, a prisoner-plaintiff must survive a two-step
              inquiry. First, the prisoner-plaintiff must . . . show that a prison
              regulation "substantially burdened . . . sincerely-held religious
              beliefs." Boles v. Neet, 486 F.3d 1177, 1182 (10th Cir.
              2007). Consequently, "[t]he first questions in any free exercise
              claim are whether the plaintiff's beliefs are religious in nature, and
              whether those religious beliefs are sincerely held." Snyder v.
              Murray City Corp., 124 F.3d 1349, 1352 (10th Cir. 1997). Second,
              prison officials-defendants may "identif[y] the legitimate
              penological interests that justif[ied] the impinging
              conduct." Boles, 486 F.3d at 1182. At that point, courts balance the
              factors set forth in Turner v. Safley, 482 U.S. 78, 89-91 (1987), to
              determine the reasonableness of the regulation:
                               (1) whether a rational connection
                               exists between the prison policy
                               regulation and a legitimate
                               governmental interest advanced as its
                               justification; (2) whether alternative
                               means of exercising the right are


                                                                                          8
  Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.258 Page 9 of 10




                             available notwithstanding the policy
                             or regulation; (3) what effect
                             accommodating the exercise of the
                             right would have on guards, other
                             prisoners, and prison resources
                             generally; and (4) whether ready,
                             easy-to-implement alternatives exist
                             that would accommodate the
                             prisoner’s rights.
               Boles, 486 F.3d at 1181.

Kay, 500 F.3d at 1218-19.

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint,” no more than ten pages long.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not serve Amended Complaint on Defendants; instead the Court will perform

its screening function and determine itself whether the amended complaint warrants service. No

motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020) (“The officers of the

court shall issue and serve all process, and perform all duties in [in forma pauperis] cases.”).

(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.


                                                                                                       9
 Case 4:19-cv-00038-DN Document 19 Filed 03/01/21 PageID.259 Page 10 of 10




41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any motion

for time extension must be filed no later than fourteen days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

(8) Plaintiff’s motion for appointed counsel, (ECF No. 14), is DENIED for the same reasons

stated in the Court’s prior Order, (ECF No. 5), denying Plaintiff’s first motion for appointed

counsel, (ECF No. 4). As the Court said in that earlier order, “if, after the complaint is more

completely screened, it appears that counsel may be needed or of specific help, an attorney will

be asked to appear pro bono on Randall’s behalf.” (ECF No. 5, at 2.) Because the need for

counsel will be continually re-evaluated by the Court as the case progresses, no further motions

for counsel should be filed.

       Dated March 1, 2021.


                                                BY THE COURT:

                                                ____________________________
                                                David Nuffer
                                                United States District Judge




                                                                                                   10
